Exhibit 10.2

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of
January 24, 2020 by and among Sundance Energy, Inc., a Colorado limited
liability company, and its successors or assigns (“Employer”), Sundance Energy
Inc., a Delaware corporation and ultimate parent company of the Sundance group
of companies (“Sundance”) and Cathy L. Anderson (“Employee”). The parties hereto
agree as follows:

 

1.                                     Employment Terms

 

Employer hereby employs Employee, and Employee shall serve as the Chief
Financial Officer of both Employer and Sundance, upon the terms and conditions
hereinafter set forth. The term of Employee’s employment (“Services Term”) will
commence on January 24, 2020, and shall continue until the first of the
following to occur:

 

(a)                                January 23, 2023; or

 

(b)                                upon the sooner termination as hereinafter
provided in paragraph 7 hereof.

 

Any extensions of Employee’s employment relationship with Employer beyond the
Services Term shall be “at will,” meaning that either Employee or Employer may
terminate Employee’s employment at any time and for any reason or no reason, and
with or without Good Cause. Without limiting the foregoing, any provisions of
this Agreement which are intended by their terms to continue following the
termination of Employee’s employment, including but not limited to Employee’s
obligations under paragraph 6, shall continue in effect following the
termination of this Agreement, for any reason.

 

2.                                     Duties: Reporting

 

(a)                                During the Services Term, except as is
otherwise expressly set forth herein, Employee shall devote her full business
time and attention to Employer and Sundance, and the diligent performance of her
duties hereunder. Employee, in her role as Chief Financial Officer, shall have
such duties, authorities and responsibilities as are commensurate with the
position of Chief Financial Officer, and such other duties and responsibilities
as the Chief Executive Officer of Sundance shall designate that are consistent
with the Executive’s position as Chief Financial Officer, all in furtherance of
the operations of Employer and Sundance relating to the acquisition, exploration
and development of oil and gas assets in the Market Area (as defined in
paragraph 6(f)) (the “Business”).

 

(b)                                Employee shall report directly to the Chief
Executive Officer of Sundance.  Employee hereby accepts such employment and
agrees to perform her services hereunder faithfully, diligently and to the best
of her ability. Employee shall observe all reasonable rules and regulations
adopted by Employer and Sundance in connection with the operation of the
Business, including, but not limited to, with respect to confidential
information, and carry out to the best of Employee’s ability all lawful
instructions of Employer and Sundance.

 

(c)                                 As long as such activities do not materially
interfere with Employee’s services to Employer or Sundance hereunder, or compete
with the Business, Employee may serve on boards of directors of other entities
or on boards of charitable or similar organizations.

 

3.                                     Duties: Scope

 

During the Services Term, Employee shall perform the following duties:

 

(a)                                managing Sundance’s and Employer’s accounting
departments and operations (including internal controls);

 

--------------------------------------------------------------------------------



 

(b)                                managing Sundance’s and Employer’s finance
operations and banking matters;

 

(c)                                 overseeing the audits of Sundance and
Employer;

 

(d)                                overseeing Sundance’s and Employer’s
compliance with and adherence to all Securities and Exchange Commission
reporting obligations and applicable rules and regulations;

 

(e)                                 budgeting and financial planning and
regular, ongoing reporting to the Chief Executive Officer of Sundance regarding
actual performance compared to budgeted and planned income and expense across
various categories;

 

(f)                                  overseeing and managing risk management,
insurance and compliance;

 

(g)                                 making reports from time to time to
Sundance’s Board of Directors (the “Board”) concerning matters within Employee’s
areas of job responsibility; and

 

(h)                                all ancillary activities to the duties set
forth in this Agreement.

 

4.                                     Compensation and Benefits

 

In full consideration for all rights granted and services rendered by Employee
hereunder, during the Service Term, Employer shall pay Employee the Base Salary
(as defined below), as adjusted from time to time, and shall cover Employee
under the compensation and benefits arrangements as specified below.

 

(a)                                Base Salary. Employee shall receive an annual
base salary at the rate of $377,500 per annum, plus any increases to that base
salary as determined by the Compensation Committee (“Base Salary”). Such Base
Salary shall be adjusted on a pro rata basis for any partial year and shall be
paid in equal installments in accordance with Employer’s then prevailing payroll
policy.

 

(b)                                Annual Performance Bonus. Employee shall be
eligible to participate in any annual incentive plans adopted by the Board from
time to time and applicable to senior executives of Sundance. During each
calendar year of the Services Term, Employee will be eligible to earn an annual
bonus having a target of seventy-five percent (75%) of Employee’s Base Salary
(the “Annual Bonus”), based on the achievement of such Sundance, individual or
other performance criteria established and determined by the Compensation
Committee of the Board of Directors (“Compensation Committee”). Unless otherwise
determined by the Compensation Committee, Employee will be eligible to receive
an Annual Bonus only if Employee is actively employed in good standing on the
date of payment of such Annual Bonus.

 

(c)                                 Equity and Long-term Incentive Compensation.
Employee shall be eligible to participate in any long-term incentive plans or
equity incentive plans adopted by the Board from time to time and applicable to
senior executives of Sundance (each such plan, an “LTI Plan”). Any awards
granted under an LTI Plan (“LTI Awards”) are discretionary and will be subject
to the Compensation Committee’s assessment of factors including, but not limited
to, Employee’s performance, as well as business conditions and the performance
of Sundance. The type and size of any LTI Awards will be subject to approval by
and adjustment at the discretion of the Board or Compensation Committee, as well
the terms of any applicable LTI Plan.

 

(d)                                Benefits. Employee will receive vacation,
health insurance and other benefits in accordance with Exhibit A hereto.

 

2

--------------------------------------------------------------------------------



 

5.                                     Expenses

 

To the extent that Employee incurs necessary and reasonable business expenses
including without limitation, air travel, accommodations and entertainment
expenses during the course of her employment hereunder, Employee shall be
reimbursed for such expenses upon receipt by Employer of satisfactory evidence
thereof. Employee’s travel and accommodation expenses shall include domestic US
and international travel (including, but not limited to Australia, Asia, Europe)
for business meetings and conferences related to the Business as well as other
activities customarily undertaken by executives in the oil and gas business.

 

6.                                     Restrictive Covenants

 

(a)                                Interests of the Sundance Group.  For the
purposes of this paragraph 6, Employee acknowledges that any reference to the
interest of Sundance will be taken to include the interest of Sundance and its
subsidiaries (including without limitation Employer), and Employee will have the
same regard to the interest of such subsidiaries as to the interest of Sundance.

 

(b)                                Non-Competition. Employee acknowledges that,
in the course of her responsibilities hereunder, Employee will form
relationships and become acquainted with certain confidential and proprietary
information as further described in paragraph 6(k). Employee further
acknowledges that such relationships and information are and will remain
valuable to Employer and Sundance and that the restrictions on future
employment, if any, are reasonably necessary in order for Employer to remain
competitive. In recognition of their heightened need for protection from abuse
of relationships formed or information garnered before and during the Services
Term of Employee’s employment hereunder, Employee covenants and agrees for the
twelve (12) month period immediately following termination of employment for any
reason (the “Restrictive Period”), Employee will not be involved in any way
(whether directly or indirectly, or solely or jointly with or as a partner,
joint venturer, associate, advisor, consultant, manager, employee, independent
contractor, agent, principal, director or officer, shareholder, unit holder,
trustee, beneficiary or in any other capacity) in:

 

(i)                                     competing for the acquisition of any
project or business in the Market Area, the acquisition of which is known by
Employee to have been under active consideration by Sundance prior to
termination;

 

(ii)                                  causing or attempting to cause any person
who is or was a customer of Sundance and with whom Employee has had dealings
within the last twelve (12) months prior to the termination of Employee’s
employment, not to do business with Sundance;

 

(iii)                               canvassing, inducing or soliciting any
employee or agent of Sundance, who is or was an employee or agent of Sundance
within the last twelve (12) months prior to the termination of Employee’s
employment, to leave the employment or agency of Sundance;

 

(iv)                              canvassing, soliciting, approaching or
accepting any solicited or unsolicited approach from any person who, to
Employee’s knowledge, is or was a customer of the business of Sundance within
the last twelve (12) months prior to the termination of Employee’s employment,
with a view to securing the business of that customer at the exclusion of
Sundance’s business with that customer; or

 

(v)                                 using or disclosing to the detriment or
possible detriment of Sundance information concerning the business of Sundance’s
customers or suppliers obtained by Employee through or as a result of her
employment with Sundance, or divulging to any person any

 

3

--------------------------------------------------------------------------------



 

confidential or proprietary information concerning the business of Sundance or
its dealings, transactions or affairs.

 

(c)                                 Each of the separate obligations referred to
in paragraph 6(b) is severable and has an independent operation from each of the
other obligations referred to therein. Employee understands and acknowledges
that this restraint is reasonable to protect Sundance’s business.

 

(d)                                If any restriction set forth in paragraph
6(b) is found by any court of competent jurisdiction to be unenforceable because
of its excessive duration, range of activities or geographic area, or because it
otherwise conflicts with applicable law, it will be interpreted to extend only
over the maximum period of time, range of activities or geographic area as to
which it may be enforceable, or as otherwise necessary to comply with applicable
law.

 

(e)                                 Employee agrees that she will not, without
the prior written consent of the Board, either directly or indirectly
participate in or be engaged, concerned or interested in the commission of each
prescribed act set forth in this paragraph 6, within the Market Area, during the
Restrictive Period.

 

(f)                                  For the purposes of this Agreement, the
“Market Area” shall be (i) the counties in the State of Texas in which any part
of the Eagle Ford Shale is located and (ii) any other counties in the State of
Texas or the State of Colorado that Sundance has, to Employee’s knowledge as of
the date of the termination of Employee’s employment, engaged in the Business,
or actively pursued material plans to engage in the Business, during the twelve
(12) months prior to the date of termination of Employee’s employment.

 

(g)                                 Employee acknowledges that:

 

(i)                                     Sundance has expended substantial time,
money and other resources in establishing Employer’s business, customer base and
market relationships;

 

(ii)                                  as a consequence of servicing that
business, customer base, and market relationships, she:

 

A.                                   acquires no personal interest or benefit;

 

B.                                   will establish a personal relationship and
rapport with Sundance’s customers and market relationships in the course of her
employment;

 

(iii)                               Sundance may suffer loss and damage if
Employee takes or attempts to take personal advantage of her relationship and
rapport with the customers and market relationships of Sundance, contrary to
paragraph 6 of this Agreement; and

 

(iv)                              to the extent that Employee has been
introduced to that business, customer base and market relationships (and
associated goodwill) by Sundance it has been with a view to Employee servicing
them either directly or indirectly for the benefit of Sundance.

 

(h)                                Employee acknowledges that each of the
separate obligations referred to in paragraph 6:

 

(i)                                     is reasonable having regard to the
nature of the conduct restrained, the duration and the scope of the restraint
and the reasonable necessity of the restraint for the protection of the business
of Sundance; and

 

(ii)                                  extends no further (in any respect) than
is reasonably necessary and is solely to protect the legitimate business
interests of Sundance.

 

4

--------------------------------------------------------------------------------



 

(i)                                    If Employee contravenes any of the
obligations contained in paragraph 6, then notwithstanding any other provision
of this Agreement and any other remedies available to Sundance, Sundance may
seek injunctive relief, it being acknowledged that damages would not be an
adequate remedy.

 

(j)                                   Notice to Sundance. Employee agrees to
notify Sundance immediately of any employers for whom Employee works or provides
services (whether or not for remuneration to Employee or a third party) during
the Services Term.

 

(k)                                Confidential and Proprietary Information;
Trade Secrets. Employee covenants and agrees that Employee shall not at any time
after the Services Term, without Sundance’s prior written consent, such consent
to be within Sundance’s sole and absolute discretion, disclose or make known to
any person or entity outside of Sundance any Trade Secret (as defined below), or
proprietary or other confidential information concerning Sundance, including
without limitation, Sundance’s customers and its scientific, business or other
data practices, procedures, management policies or any other information
regarding Sundance, which is not already and generally known to the public
through no wrongful act of Employee or any other party. Employee covenants and
agrees that Employee shall not at any time during the Services Term, or
thereafter, without the Sundance’s prior written consent, utilize any such Trade
Secrets, proprietary or confidential information in any way, including
communications with or contact with any such customer other than in connection
with employment hereunder. For purposes of this paragraph 6, “Trade Secrets” is
defined as data or information, including a formula, pattern, compilation,
program, device, method, know-how, technique or process, that derives any
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who may or could
obtain any economic value from its disclosure or use.

 

(l)                                    Former Employer Information. Employee
will not intentionally, during the Services Term, improperly use or disclose any
proprietary information or Trade Secrets of any former employer or other person
or entity and will not improperly bring onto the premises of the Sundance any
unpublished document or proprietary information belonging to any such employer,
person or entity.

 

(m)                            Third Party Information. Employee acknowledges
that Sundance has received and in the future will receive from third parties
their confidential or proprietary information subject to a duty to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee will hold all such confidential or proprietary information in
the strictest confidence and will not disclose it to any person or entity or to
use it except as necessary in carrying out Employee’s duties hereunder
consistent with Sundance’s agreement with such third party.

 

(n)                                Sundance Property. Employee hereby confirms
that Trade Secrets, proprietary or confidential information including, but not
limited to, all information concerning Sundance’s processes, procedures,
customers, pricing, employee matters, scientific date, etc. constitute
Employer’s exclusive property. Employee agrees that upon termination of
employment, Employee shall promptly return to Sundance all notes, notebooks,
memoranda, computer disks, and any other similar repositories of information
containing or relating in any way to the Trade Secrets or proprietary or
confidential information of Sundance, including but not limited to, the
documents referred to in paragraph 6(k). Such repositories of information also
include but are not limited to any so-called personal files or other personal
data compilations in any form, which in any manner contain any Trade Secrets, or
proprietary or confidential information of Sundance.

 

(o)                                Immunity From Liability For Confidential
Disclosure Of Trade Secret(s). Pursuant to the Defend Trade Secrets Act of 2016
(18 U.S.C. 1833(b)), Employee shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that is

 

5

--------------------------------------------------------------------------------



 

made in confidence either directly or indirectly to a Federal, State, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating, a violation of law. Employee shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If Employee files a lawsuit
alleging retaliation by Sundance for reporting a suspected violation of the law,
Employee may disclose the trade secret to Employee’s attorney and use the trade
secret in the court proceeding, so long as any document containing the trade
secret is filed under seal and does not disclose the trade secret, except
pursuant to court order. This paragraph will govern to the extent it may
conflict with any other provision of this Agreement.

 

(p)                                Protected Rights. No section in this
Agreement, including the sections addressing Employee’s confidentiality
obligations, is intended to or shall limit, prevent, impede or interfere in any
way with Employee’s right, without prior notice to Sundance, to provide
information to the government, participate in investigations, testify in
proceedings regarding Employer’s past or future conduct, or engage in any
activities protected under whistleblower statutes.

 

(q)                                Ownership of Intellectual Property.  To the
extent permitted by law, all rights worldwide with respect to any and all
intellectual or other property of any nature produced, created, developed or
written, or suggested by Employee resulting from Employee’s services for
Sundance shall be deemed to be a work made for hire and shall be the sole and
exclusive property of Sundance. Employee agrees to execute, acknowledge and
deliver to Employer, at Sundance’s request, such further documents as Sundance
finds appropriate to evidence Sundance’s rights in such property.

 

7.                                     Termination

 

Employee’s employment may be terminated either by Employer or Employee at any
time, for any reason, with or without Good Cause, upon written notice specifying
the effective date of termination in accordance with this paragraph 7, and
without any additional compensation, except as otherwise provided in this
paragraph 7.

 

(a)                                Termination by Employer for Good Cause. In
the event Employer terminates the employment of Employee for Good Cause, all of
the obligations of Employer and Sundance hereunder shall terminate immediately,
except that Employer shall be obligated to pay or accord to Employee the Base
Salary, benefits and other compensation provided herein accruing or earned
through the date of termination (together, the “Final Pay”) within five
(5) business days following the date of Employee’s termination or by such
earlier date as required by applicable law. As used hereunder, “Good Cause”
shall mean:

 

(i)                                     willful misconduct which results in a
material breach or substantial failure by Employee to comply with or perform a
material term of this Agreement;

 

(ii)                                  Employee’s gross negligence in the
performance of her duties for Employer or Sundance;

 

(iii)                               the commitment of a fraud on Employer or
Sundance, or

 

(iv)                              any conviction of, or plea of nolo contendere
to, any felony involving a crime of moral turpitude

 

Notwithstanding the foregoing, “Good Cause” shall not be deemed to exist unless
Employee has received written notice of termination for Good Cause (which
written notice shall state the cause), and, if curable, Employee fails to cure
such element of Good Cause within fifteen (15) business

 

6

--------------------------------------------------------------------------------



 

days following receipt of such notice or, if longer, such reasonable period as
is required to cure such element, as determined by the Board, provided Employee
pursues such cure diligently.

 

(b)                                Termination by Employer Without Good Cause or
Employee’s Resignation for Good Reason Not in Connection with a Change in
Control. In the event Employer terminates Employee’s employment without Good
Cause, or Employee resigns for Good Reason (as defined in paragraph 7(h)), in
each case other than during the twenty-four (24) months following a Change in
Control (as defined in paragraph 7(g)), all of the obligations of Employer and
Sundance hereunder shall terminate immediately, except that Employer will pay
Employee the Final Pay within five (5) business days following the date of
Employee’s termination or by such earlier date as required by applicable law. 
In addition to the Final Pay, Employer shall pay or provide to Employee:

 

(i)                                     a lump sum cash payment equal to the
greater of (1) the Base Salary Employee would have received had Employee
remained employed through the end of the Services Term, and (2) eighteen (18)
months of Base Salary (calculated by reference to the Base Salary in effect
immediately prior to Employee’s date of termination, and determined without
regard to any reduction in Base Salary that gives rise to a Good Reason
resignation) plus the average of Employee’s Annual Bonus for the two fiscal
years prior to the year in which Employee’s employment terminates (the
“Severance Amount”), and paid to Employee within sixty (60) days following
Employee’s termination;

 

(ii)                                  a lump sum cash payment equal to
Employee’s target Annual Bonus for the year in which Employee’s date of
termination occurred (the “Unpaid Bonus Amount”), and paid to Employee within
sixty (60) days following Employee’s termination; and

 

(iii)                               if Employee is eligible and has made the
necessary elections for continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) under a health and welfare plan
sponsored by Employer or Sundance, Employer will pay the COBRA premiums
necessary to continue the COBRA coverage for Employee and her eligible
dependents through and until the later of (1) twelve (12) months following
Employee’s date of termination or (2) the end of the Services Term (the “COBRA
Payment Period”);

 

A.                                   Notwithstanding the foregoing, if at any
time Employer determines, in its sole discretion, that the payment of COBRA
premiums or the provision of benefits hereunder is likely to result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”) or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums,
Employer will instead pay Employee, on the first day of each month of the
remainder of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable tax withholdings and
deductions.

 

B.                                   If Employee becomes eligible for coverage
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the COBRA Payment Period, Employee must immediately notify
Employer of such event, and all payments and obligations under paragraph
7(b)(iii) will cease.  For purposes of this paragraph 7(b)(iii), references to
COBRA also refer to analogous provisions of state law. Any applicable insurance
premiums that are paid by Employer will not

 

7

--------------------------------------------------------------------------------



 

include any amounts payable by Employee under a Code Section 125 health care
reimbursement plan, which are the sole responsibility of Employee.

 

Upon a termination of employment under this paragraph 7(b), Employee shall be
entitled only to the benefits provided under this paragraph and will remain
bound by the continuing obligations under this Agreement, including without
limitation those set forth in paragraphs 6 and 14.

 

(c)                                 Employee’s Death.  In the event of
Employee’s death during the Services Term, this Agreement shall terminate and
Employer shall only be obligated to pay Employee’s estate or legal
representative the Final Pay, which payment shall be made no later than
December 31 of the year following the year of Employee’s death.

 

(d)                                Employee’s Disability.  In the event Employee
is unable to perform substantially the services required of Employee hereunder
as a result of any disability due to physical or mental injury, disability or
illness and such disability continues for a period of one hundred fifty (150) or
more consecutive days or an aggregate of two hundred (200) or more days during
any twelve (12) month period during the Services Term, then at any time
thereafter while such disability continues, Employer shall have the right, at
its option, to terminate Employee’s employment hereunder. In the event of such
termination, all of the obligations of Employer and Sundance hereunder shall
terminate immediately, except that Employer shall be obligated to pay or accord
to Employee the Final Pay within five (5) business days following the date of
Employee’s termination or by such earlier date as required by applicable law.
Unless and until so terminated, during any period of disability during which
Employee is unable to perform the services required of Employee hereunder,
Employee’s Base Salary hereunder shall nevertheless be paid, and Employer shall
be obligated to pay or accord to Employee the benefits and other compensation
provided herein.

 

(e)                                 Voluntary Resignation by Employee.  This
Agreement can be voluntarily terminated by Employee with ninety (90) days
written notice to Employer. If Employee so terminates the Agreement pursuant to
this paragraph 7(e), then this Agreement shall terminate and Employer shall only
be obligated to pay Employee the Final Pay within five (5) business days
following the date of Employee’s termination or by such earlier date as required
by applicable law.

 

(f)                                  Termination by Employer Without Good Cause
or Employee’s Resignation for Good Reason in Connection with a Change in
Control.  In the event that, during the twenty-four (24) month period following
the occurrence of a Change in Control, Employer terminates Employee’s employment
without Good Cause or Employee resigns for Good Reason, all of the obligations
of Employer and Sundance hereunder shall terminate immediately, except that
Employer will pay Employee the Final Pay within five (5) business days following
the date of Employee’s termination or by such earlier date as required by
applicable law.  In addition to the Final Pay, Employer shall pay or provide to
Employee:

 

(i)             a lump sum cash payment equal to the Severance Amount, and paid
to Employee within sixty (60) days following Employee’s termination;

 

(ii)          a lump sum cash payment equal to the Unpaid Bonus Amount, and paid
to Employee within sixty (60) days following Employee’s termination;

 

(iii)       if Employee is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health and welfare plan
sponsored by Employer or Sundance, Employer will pay the COBRA premiums
necessary to continue the COBRA coverage for Employee and her eligible
dependents through and until the later of (1) eighteen (18)

 

8

--------------------------------------------------------------------------------



 

months following Employee’s date of termination or (2) the end of the Services
Term (“CIC COBRA Payment Period”);

 

A.                                    Notwithstanding the foregoing, if at any
time Employer determines, in its sole discretion, that the payment of COBRA
premiums or the provision of benefits hereunder is likely to result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including, without limitation, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
Employer will instead pay Employee, on the first day of each month of the
remainder of the CIC COBRA Payment Period, a fully taxable cash payment equal to
the COBRA premiums for that month, subject to applicable tax withholdings and
deductions.

 

B.                                    If Employee becomes eligible for coverage
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the CIC COBRA Payment Period, Employee must immediately notify
Employer of such event, and all payments and obligations under this paragraph
7(f)(iii) will cease.  For purposes of this paragraph 7(f)(iii), references to
COBRA also refer to analogous provisions of state law. Any applicable insurance
premiums that are paid by Employer will not include any amounts payable by
Employee under a Code Section 125 health care reimbursement plan, which are the
sole responsibility of Employee; and

 

(iv) acceleration of the vesting of any outstanding LTI Awards granted to
Employee, with any such LTI Awards that are subject to performance-based vesting
becoming payable at the target level and in an amount that is pro-rated to
reflect the portion of the applicable performance or vesting period served by
Employee prior to her date of termination, with payment of any such vested
awards within sixty (60) days following Employee’s termination or on such
earlier date as provided for under the terms of such LTI Awards.

 

Upon a termination of employment under this paragraph 7(f), Employee shall be
entitled only to the benefits provided under this paragraph and will remain
bound by the continuing obligations under this Agreement, including without
limitation those set forth in paragraphs 6 and 14.

 

(g)                                 Good Reason. For purposes of this Agreement,
“Good Reason” means the occurrence of any of the following events without
Employee’s consent, and subject to Employee’s satisfaction of the conditions in
paragraph 7(g)(iv):

 

(i)                                     a material diminution in Employee’s
status as Chief Financial Officer of Employer, Sundance or both, including,
without limitation, through a material adverse change in her authority, duties,
or responsibilities in respect of the business of Sundance or any subsidiary of
Sundance (including Employer) or in her reporting relationship with the Chief
Executive Officer of Sundance;

 

(ii)                                  a material reduction in Employee’s Base
Salary or Annual Bonus target percentage without Employee’s written consent; or

 

(iii)                               the relocation of the offices at which
Employee is principally employed as of the Change in Control to a location more
than fifty (50) miles from such offices, unless such change does not materially
increase the commuting distance from Employee’s then-current principal
residence.

 

9

--------------------------------------------------------------------------------



 

(iv)                              In order for Employee to resign for Good
Reason, Employee must provide advance notice of such resignation to Employer
within sixty (60) days following the initial existence of the action or event
giving rise to Good Reason.  Employer shall have thirty (30) days from the date
on which such written notice is provided by Employee to cure such facts and
circumstances as provided in paragraph 7(g) in all material respects (“Cure
Period”).  If Employer has not rectified the facts and circumstances that form
the basis for such Good Reason resignation as of the end of the Cure Period,
Employee’s employment will cease on the day immediately following the end of the
Cure Period.

 

(h)                                Change in Control. For purposes of this
Agreement, a “Change in Control” means the occurrence of any of the following
events:

 

(i)                                     a change in the ownership of Sundance
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of Sundance that, together
with the stock held by such Person, constitutes more than fifty percent (50%) of
the total voting power of the stock of Sundance; provided, however, that for
purposes of this paragraph 7(h)(i), the acquisition of additional stock by any
one Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of Sundance will not be considered a Change in
Control. Further, if the stockholders of Sundance immediately before such change
in ownership continue to retain immediately after the change in ownership, in
substantially the same proportions as their ownership of shares of Sundance’s
voting stock immediately prior to the change in ownership, direct or indirect
beneficial ownership of fifty percent (50%) or more of the total voting power of
the stock of Sundance, such event shall not be considered a Change in Control
under this paragraph 7(h)(i). For this purpose, indirect beneficial ownership
shall include, without limitation, an interest resulting from ownership of the
voting securities of one or more corporations or other business entities which
own Sundance, as the case may be, either directly or through one or more
subsidiary corporations or other business entities;

 

(ii)                                  a change in the effective control of
Sundance which occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of this paragraph 7(h)(ii),
if any Person is considered to be in effective control of Sundance, the
acquisition of additional control of Sundance by the same Person will not be
considered a Change in Control; or

 

(iii)                               a change in the ownership of a substantial
portion of Sundance’s assets which occurs on the date that any Person acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) assets from Sundance that
have a total gross fair market value equal to or more than fifty percent (50%)
of the total gross fair market value of all of the assets of Sundance
immediately prior to such acquisition or acquisitions; provided, however, that
for purposes of this paragraph 7(h)(iii), the following will not constitute a
change in the ownership of a substantial portion of the Sundance’s assets: (1) a
transfer to an entity that is controlled by Sundance’s stockholders immediately
after the transfer; or (2) a transfer of assets by Sundance to: (A) a
stockholder of Sundance (immediately before the asset transfer) in exchange for
or with respect to Sundance’s stock; (B) an entity, 50% or more of the total
value or voting power of which is owned, directly or indirectly, by Sundance;
(C) a Person, that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of Sundance; or (D) an entity, at
least 50% of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this paragraph 7(h)(iii).  For purposes

 

10

--------------------------------------------------------------------------------



 

of this paragraph 7(h)(iii), gross fair market value means the value of the
assets of Sundance, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. For purposes of
this paragraph 7(h), persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with Sundance.

 

(i)                                    Notwithstanding anything in paragraph
7(h) to the contrary, a transaction shall not constitute a Change in Control if
it is effected for the purpose of changing the place of incorporation or form of
organization of Sundance (including where Sundance is succeeded by an issuer
incorporated under the laws of another state, country or foreign government for
such purpose and whether or not Sundance remains in existence following such
transaction), where all or substantially all of the persons or group that
beneficially own all or substantially all of the combined voting power of the
Sundance’s voting securities immediately prior to the transaction beneficially
own all or substantially all of the combined voting power of Sundance in
substantially the same proportions of their ownership after the transaction.

 

(j)                                   No Mitigation.  If this Agreement shall be
terminated by Employer for any reason, Employee shall have no duty to seek other
employment or otherwise mitigate damages, and any compensation or other
consideration received by Employee followed by any such termination shall not be
offset against any of Employer’s obligations hereunder.

 

8.                                     Assignment

 

In connection with a Change in Control or other transaction involving a merger,
consolidation, sale of all or substantially all of Employer’s assets, or other
sale of the Business to which this Agreement relates, Employer or Sundance may
assign this Agreement or all or any part of its rights and obligations hereunder
to an acquiring or surviving party that succeeds to all or substantially all of
Employer’s business or assets, and this Agreement shall inure to the benefit of
such assignee; provided that nothing shall diminish Employee’s rights, status,
position or duties hereunder. Such assignment shall not constitute a breach of
this Agreement by Employer or Sundance. Employee acknowledges that this
Agreement is a personal services contract and that Employee’s rights and
obligations hereunder are not assignable.

 

9.                                     Forfeiture and Recoupment

 

Notwithstanding any other provision of the Agreement to the contrary, if the
Board learns of any misconduct by Employee that contributed to Sundance having
to restate all or a portion of its financial statements, the Board will have the
right, to the full extent permitted by governing law, in all appropriate cases,
to effect the cancellation and recoupment of incentive compensation provided for
under paragraphs 4(b) and (c) to the extent that the amount of such incentive
compensation was calculated based upon the achievement of financial results that
were the subject of the restatement and such amount would have been lower had
the financial results been properly reported.  In addition, all incentive
compensation provided for under paragraphs 4(b) and (c) shall be subject to
(a) any recoupment requirement imposed under applicable laws, rules, regulations
or stock exchange listing standards, including, without limitation, recoupment
requirements imposed pursuant to Section 954 of the U.S. Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, or any regulations promulgated
thereunder, or recoupment requirements under the laws of any other jurisdiction;
(b) the terms and conditions of any recoupment policy adopted by Sundance from
time to time to implement such requirements or to facilitate corporate
governance; or (c) any other

 

11

--------------------------------------------------------------------------------



 

forfeiture or recoupment as provided for in any plan or award agreement
governing such incentive compensation.

 

10.                              Notices

 

All notices, statements and other documents required or desired to be given
shall be made in writing and should be made by personal (or messenger) delivery
by mail, or by email or fax, and should be addressed to the parties as follows:

 

 

To Employer or Sundance:

Sundance Energy Inc.

 

 

1050 17th Street, Suite 700

 

 

Denver, Colorado 80265

 

 

Fax: (303) 543-5701

 

 

To Employee:

Cathy L. Anderson

 

 

1801 Arapahoe St, #605

 

 

 

Denver, CO 80202

 

 

 

cathy@neversummerconsulting.com

 

 

Any party may change its address for purposes of receiving notices, statements
or other documents by a notice to the other parties. Notice given by mail shall
be deemed to be given three (3) days after the date of mailing thereof.  Notice
given by email or fax shall be deemed given upon confirmed receipt. Notice by
personal (or messenger) delivery shall be deemed given upon confirmed receipt.

 

11.                              Waiver

 

Employee acknowledges that any consent, waiver, negotiation, decision or
approval by Employer or Sundance pursuant to this Agreement (including, without
limitation, any amendment to this Agreement) may only be made with the approval
of the Board.

 

12.                              Representations and Warranties of Employee

 

Employee hereby represents and warrants that:

 

(a)                                Employee has full power and authority to
enter into this Agreement;

 

(b)                                the execution, delivery and performance of
this Agreement and the transactions contemplated hereby will not result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any contact or agreement to which such Employee is a party or by which
Employee is bound; and

 

(c)                                 Employee is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Employee’s obligations under this Agreement.

 

13.                              Specific Enforcement

 

Employee acknowledges that a breach of this Agreement is likely to result in
irreparable and unreasonable harm to Employer, and that injunctive relief, as
well as damages would be an appropriate remedy.

 

14.                              Arbitration

 

Any dispute or claim arising out of or in connection with any provision of this
Agreement will be finally settled by binding arbitration in Denver County,
Colorado in accordance with the rules of the American

 

12

--------------------------------------------------------------------------------



 

Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply Colorado law, without reference to rules of
conflicts of law or rules or statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.

 

15.                              Internal Revenue Code Section 409A Compliance

 

(a)                                The time and form of payment of any payments
paid on account of Employee’s termination of employment shall be made in
accordance with the above terms of this Agreement, provided that with respect to
termination of employment for reasons other than Employee’s death, the payment
at such time can be characterized as a “short-term deferral” for purposes of
Section 409A of the Code, or as otherwise exempt from the provisions of Code
Section 409A as “separation pay,” or if any portion of the payment cannot be so
characterized, and Employee is a “specified employee” under Code Section 409A,
such portion of the payment shall be delayed until the earlier to occur of
Employee’s death or the date that is six (6) months and one day following
Employee’s termination of employment (the “Delay Period”).  Upon the expiration
of the Delay Period, all payments delayed pursuant to this paragraph 15(a) shall
be paid or reimbursed to Employee in a lump sum, and any remaining payments due
shall be payable at the same time and in the same form as such amounts would
have been paid in accordance with their original payment schedule. For purposes
of applying the provisions of Code Section 409A, each separately identified
amount to which Employee is entitled under this Agreement shall be treated as a
separate payment. For purposes of this Agreement, the terms “terminate,”
“termination,” “termination of employment,” and variations thereof, as used in
this Agreement, are intended to mean a termination of employment that
constitutes a “separation from service” under Code Section 409A.

 

(b)                                The time or schedule of any payment or amount
scheduled to be paid pursuant to the terms of this Agreement that provides for
the deferral of compensation subject to Code Section 409A, may not be
accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

 

(c)                                 Whenever a payment under this Agreement
specifies a payment period, the actual date of payment within such specified
period shall be within the sole discretion of Employer, and Employee shall have
no right (directly or indirectly) to determine the year in which such payment is
made. In the event a payment period straddles two (2) consecutive calendar
years, the payment shall be made in the later of such calendar years.

 

(d)                                Except to the extent any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement does not
constitute a deferral of compensation subject to Code Section 409A, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Employee during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Employee in any other
calendar year, (ii) the reimbursements for expenses for which Employee is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

 

(e)                                 Employer and Employee intend that this
Agreement and the benefits provided hereunder be interpreted and construed to
comply with Code Section 409A to the extent applicable thereto.

 

13

--------------------------------------------------------------------------------



 

16.                              Miscellaneous

 

(a)                                This Agreement supersedes all prior or
contemporaneous agreements and statements, whether written or oral, concerning
the terms of Employee’s employment, and no amendment or modification of this
Agreement shall be binding against Employer unless set forth in writing signed
by Employer and delivered to Employee. No waiver by either party of any breach
by the other party of any provision or condition of this Agreement shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time.

 

(b)                                The headings set forth herein are included
solely for the purpose of identification and shall not be used for the purpose
of construing the meaning of the provisions of this agreement.

 

(c)                                 Nothing herein contained shall be construed
so as to require the commission of any act contrary to law, and wherever there
is any conflict between any provision of this Agreement and any present or
future statute, law, ordinance or regulation, the latter shall prevail, but in
such event the provision of this Agreement affected shall be curtailed and
limited only to the extent necessary to bring it within legal requirements.

 

(d)                                This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without regard
to any choice of law provision of that state or the laws of any jurisdiction. In
accordance with the Immigration Reform and Control Act of 1986, employment
hereunder is conditioned upon satisfactory proof of Employee’s identity and
legal ability to work in the United States.

 

(e)                                 All payments and other compensation provided
or to be provided to Employee pursuant to this Agreement shall be subject to
reduction for withholding requirements in accordance with applicable law.

 

(f)                                  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

(g)                                 In the event of any action or suit based
upon or arising out of this Agreement, the prevailing party will be entitled to
recover reasonable attorneys’ fees and other costs of such action or suit from
other party.

 

(h)                                Part or all of any clause of this Agreement
that is illegal or unenforceable will be severed from this Agreement and the
remaining provisions of this Agreement will continue in force.

 

(i)                                    To the extent that Employer or Sundance
are unable to provide any of the payments or benefits provided for under this
Agreement due to an inability to obtain requisite approval by Sundance’s
stockholders, then such payments or benefits shall not be paid or provided and
such non-payment or provision will not amount to a breach of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Employer:

 

Employee:

/s/ Cathy L. Anderson

Sundance Energy, Inc., a Colorado corporation

 

Cathy L. Anderson

 

 

 

 

 

 

Date:

January 24, 2020

By:

/s/ Eric P. McCrady

 

 

 

 

Eric P. McCrady

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Date:

January 24, 2020

 

 

 

 

Sundance:

 

 

 

Sundance Energy Inc., a Delaware corporation

 

By:

/s/ Eric P. McCrady

 

 

Eric P. McCrady

 

Chief Executive Officer

 

 

Date:

January 24, 2020

 

--------------------------------------------------------------------------------



 

Exhibit A

 

LIST OF BENEFITS

 

·                                         200 hours per year of paid time off

 

·                                         All Employer-observed holidays

 

·                                         Medical insurance for Employee

 

A-1

--------------------------------------------------------------------------------